Detailed Action
This office action for US application number 16/200,176 evaluates the claims as filed on September 13, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to Aloise have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of U.S. Patent No. 10,136,934. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 50 is drawn to a genus of the species of claims 1 and 26 of U.S. Patent No. 10,136,934.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 41, 43-46, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai et al. (US 2006/0122625, hereinafter “Truckai2006”) in view of Truckai et al. (US 2003/0078577, hereinafter “Truckai”).
As to claims 41, 43-46, and 49, Truckai2006 discloses a system (Fig. 13) capable of use for bone treatment (Figs. 14A-15C, abstract, ¶93) comprising: a system (Fig. 13) capable of use as a bone fill material injector (Figs. 14A-15C, abstract, ¶93) comprising an injector (218b) capable of being at least partially introduced into a bone (Figs. 14A-15C, abstract, ¶92); a bone fill material (¶93) comprising a bone cement (¶93); a thermal energy emitter (228, ¶93) operatively coupled to the injector system (Fig. 13) and capable of delivering energy to a flow of the bone fill material through the injector system (¶s 59, 84, and 93; where ¶93 discloses that 228 is similar to 128 and ¶s 59 and 84 disclose that 128 is an emitter that causes heating to cause a gradient in the flowability of material); an electronic controller (125B, 150B, Fig. 13, ¶s 60, 65, 66, 68, and 93) capable of modulating the delivery of energy from the thermal energy emitter to the flow of bone fill material to achieve a desired bone fill material viscosity (¶s 65, 66, 68, and 93). As to claim 43, Truckai2006 discloses that the thermal energy emitter comprises an elongated shape (Fig. 13). As to claim 44, Truckai2006 discloses that the thermal energy emitter comprises spaced apart positive and negative electrodes (132a, 132b, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b). As to claim 45, Truckai2006 discloses that the positive and negative electrodes are radially, helically, or axially spaced apart (Fig. 2B, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b in any configuration). As to claim 49, Truckai2006 discloses a pressure delivery mechanism (150, Fig. 13, ¶60) in communication with the electronic controller (Fig. 13) and able to be coupled to the injector system (Fig. 13), the pressure delivery mechanism capable of applying a drive pressure to the flow of bone fill material (Fig. 13, ¶60), the electronic controller capable of controlling the pressure delivery mechanism to modulate the drive pressure based on a sensed operational parameter (Fig. 13, ¶s 60, 62, and 93). 
Truckai2006 is silent to the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 46, Truckai2006 is silent to the polymeric positive temperature coefficient of resistance (PTCR) material is configured to generate a signal to indicate a rate of the flow of bone fill material. 
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 44, Truckai teaches that the thermal energy emitter comprises spaced apart positive and negative electrodes (245As, 245Bs, Fig. 7A). As to claim 45, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 46, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) material is capable of generating a signal to indicate a rate of the flow of bone fill material (if one so chooses, ¶s 46, 48, and 55 disclose use to precisely modulate 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitter as disclosed by Truckai2006 includes a polymeric positive temperature coefficient of resistance (PTCR) material as taught by Truckai in order to enable precise modulation of energy applied to maintain the desired temperature in the material (Truckai ¶46) by modulate energy application between active Rf heating and passive heating at the selected switching range (Truckai ¶55) by automatically modulating active Rf energy density in the material as the temperature of the engaged material conducts heat back to the PTCR material to cause its temperature to reach the selected switching range (Truckai ¶48) and thus prevent overheating of the material within the system (Truckai ¶46).

Claim(s) 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006 and Truckai in view of Beyar et al. (US 2007/0027230, hereinafter “Beyar”).
As to claim 42, the combination Truckai2006 and Truckai discloses the invention of claim 41 but is silent to the thermal energy emitter is disposed within a handle comprising a flow passageway.
Beyar teaches a similar bone treatment system (Fig. 8A, ¶19) comprising: a bone fill material injector system (800) comprising an injector (802) capable of being at least partially introduced into a bone (for extrusion apertures 804 to align, Fig. 8A, ¶718); a bone fill material comprising a bone cement (¶s 23, 367, 807, and 845); a thermal 
One of ordinary skill in the art at the time of the invention would have been motivated to modify thermal energy emitter as disclosed by the combination Truckai2006 and Truckai by adding a heater/emitter to the handle as taught by Beyar in order to pre-heat the injected material (Beyar ¶729). 

Claim(s) 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006 and Truckai in view of Davis (US 2002/0072030).
As to claim 47, the combination Truckai2006 and Truckai discloses the invention of claim 41 and appears to disclose that the controller comprises a plurality of settings (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93).
The combination Truckai2006 and Truckai does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.

One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify that the controller as disclosed by the combination Truckai2006 and Truckai with a plurality of settings each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the material to achieve a selected viscosity as taught by Davis in order to provide a user selectable modulation of the voltage or the current applied to the thermal energy emitter (Davis Fig. 7, ¶34) for delivering energy contemporaneous with the selected flow rate of fill material to provide a substantially high viscosity fill material that is still capable of permeating cancellous bone (Truckai2006 ¶65). 

Claim(s) 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006 and Truckai in view of Sherman et al. (US 2007/0154874, hereinafter “Sherman”).
claim 48, the combination Truckai2006 and Truckai discloses the invention of claim 41 as well as a sensor system (¶s 62, 65, and 93) operatively coupled to the injector system or electronic controller (Fig. 13, ¶s 62, 65, and 93), the controller capable of modulating the delivery of energy from the thermal energy emitter ¶s 62, 65, and 93).
The combination Truckai2006 and Truckai is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 
Sherman teaches a similar system (Fig. 1) for bone treatment (abstract, ¶17) comprising: a bone fill material injector system (Fig. 1, ¶17) comprising an injector (¶17) capable of being at least partially introduced into a bone (¶17); an electronic controller (20); and a sensor system (17, 22s) operatively coupled to the injector system or electronic controller (Fig. 1, ¶22), wherein the sensor system comprises an ambient temperature sensor (17, ¶22) in communication with the electronic controller (Fig. 1, ¶22), the controller configured to monitor the operating state of the material (¶18) based at least in part on an ambient temperature (¶22) sensed by the ambient temperature sensor (¶22).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination Truckai2006 and Truckai by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in determining . 

Claim(s) 50, 55, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006 in view of Beyar and Davis.
As to claims 50 and 57, Truckai2006 discloses a system (Fig. 13) capable of use for bone treatment (Figs. 14A-15C, abstract, ¶93) comprising: a system (Fig. 13) capable of use as a bone fill material injector (Figs. 14A-15C, abstract, ¶93) comprising an injector (218b) capable of being at least partially introduced into a bone (Figs. 14A-15C, abstract, ¶92); a thermal energy emitter (228, ¶93) operatively coupled to the injector system (Fig. 13) and capable of delivering energy to a flow of bone fill material (¶93) through the injector system (¶s 59, 84, and 93; where ¶93 discloses that 228 is similar to 128 and ¶s 59 and 84 disclose that 128 is an emitter that causes heating to cause a gradient in the flowability of material); a handle (106) of the injector system (Fig. 13), wherein the handle comprises a flow passageway extending therethrough (Fig. 13) from a first exterior surface of the handle (left facing surface of 106 as shown in Fig. 13) to a second exterior surface of the handle (right facing surface of 106 as shown in Fig. 13); an electronic controller (125B, 150B, Fig. 13, ¶s 60, 65, 66, 68, and 93) capable of modulating the delivery of energy from the thermal energy emitter to the flow of bone fill material to achieve a desired bone fill material viscosity (¶s 65, 66, 68, and 93), wherein the controller appears to comprise a plurality of settings (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill claim 57, Truckai2006 discloses a pressure delivery mechanism (150, Fig. 13, ¶60) in communication with the electronic controller (Fig. 13) and able to be coupled to the injector system (Fig. 13), the pressure delivery mechanism capable of applying a drive pressure to the flow of bone fill material (Fig. 13, ¶60), the electronic controller capable of controlling the pressure delivery mechanism to modulate the drive pressure based on a sensed operational parameter (Fig. 13, ¶s 60, 62, and 93). 
Truckai2006 is silent to the thermal energy emitter is disposed within a handle of the injector system and does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.
Beyar teaches a similar bone treatment system (Fig. 8A, ¶19) comprising: a bone fill material injector system (800) comprising an injector (802) capable of being at least partially introduced into a bone (for extrusion apertures 804 to align, Fig. 8A, ¶718); a thermal energy emitter operatively (¶729) coupled to the injector system (¶729 discloses the heater in the handle 808) and capable of delivering energy to a flow of bone fill material (¶s 23, 367, 807, and 845) through the injector system (¶729 discloses use to pre-heat the injected material), wherein the thermal energy emitter is disposed within a handle (808) of the injector system (Fig. 8A), wherein the handle comprises a flow passageway extending therethrough (Fig. 8A) from a first exterior surface of the handle (right facing surface of 808 as shown in Fig. 8A) to a second exterior surface of the 
Davis teaches a similar system (Fig. 7) comprising: an injector (12); a thermal energy emitter (21) operatively coupled to the injector system (Fig. 7) and capable of delivering energy to a flow of material through the injector (¶s 33 and 34); and an electronic controller (750) capable of modulating the delivery of energy from the thermal energy emitter to the flow of material to achieve a desired viscosity (Fig. 7, ¶s 33 and 34); wherein the controller comprises a plurality of settings (via 755, 756, and 753, Fig. 7, ¶s 33 and 34), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (Fig. 7, ¶s 33 and 34).
One of ordinary skill in the art at the time of the invention would have been motivated to modify thermal energy emitter as disclosed by Truckai2006 by adding a heater/emitter to the handle as taught by Beyar in order to pre-heat the injected material (Beyar ¶729). One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify that the controller as disclosed by Truckai2006  with a plurality of settings each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the material to achieve a selected viscosity as taught by Davis in order to provide a user selectable modulation of the voltage or the current applied to the thermal energy emitter (Davis Fig. 7, ¶34) for delivering energy contemporaneous with the selected flow rate of fill material to provide a substantially high viscosity fill material that is still capable of permeating cancellous bone (Truckai2006 ¶65). 

As to claim 55, the combination of Truckai2006, Beyar, and Davis discloses the invention of claim 50. 
The combination of Truckai2006, Beyar, and Davis is silent to the controller at a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s.
It would have been obvious to one of ordinary skill in the art at the time of the invention to cause the device of the combination of Truckai2006, Beyar, and Davis to have a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Truckai2006, Beyar, and Davis would not operate differently with the claimed first setting is configured to modulate the delivery of energy from the thermal .

Claim(s) 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Beyar, and Davis in view of Truckai et al. (US 2003/0078577, hereinafter “Truckai”).
As to claims 51-54, the combination of Truckai2006, Beyar, and Davis discloses the invention of claim 50. As to claim 52, the combination Truckai2006, Beyar, and Davis discloses that the thermal energy emitter comprises spaced apart positive and negative electrodes (Truckai2006132a, 132b, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b). As to claim 53, the combination of Truckai2006, Beyar, and Davis discloses that the positive and negative electrodes are radially, helically, or axially spaced apart 
The combination of Truckai2006, Beyar, and Davis is silent to the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 54, the combination of Truckai2006, Beyar, and Davis is silent to the polymeric positive temperature coefficient of resistance (PTCR) material is configured to generate a signal to indicate a rate of the flow of bone fill material. 
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 52, Truckai teaches that the thermal energy emitter comprises spaced apart positive and negative electrodes (245As, 245Bs, Fig. 7A). As to claim 53, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 54, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) material is capable of generating a signal to indicate a rate of the flow of bone fill material (if one so chooses, ¶s 46, 48, and 55 disclose use to precisely modulate energy applied to maintain the desired temperature in the material, which directly affects the viscosity of the material and thereby the rate of flow of the material).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitter as disclosed by the .

Claim(s) 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Beyar, and Davis in view of Sherman.
As to claim 56, the combination of Truckai2006, Beyar, and Davis discloses the invention of claim 50 as well as a sensor system (¶s 62, 65, and 93) operatively coupled to the injector system or electronic controller (Fig. 13, ¶s 62, 65, and 93), the controller capable of modulating the delivery of energy from the thermal energy emitter ¶s 62, 65, and 93).
The combination of Truckai2006, Beyar, and Davis is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 

One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination of Truckai2006, Beyar, and Davis by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in determining viscosity or flowability of the material (Sherman ¶16) and setting time for the material (Sherman ¶26). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775